Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.2 B Y E - L A W S Of Syncora Holdings Ltd. I HEREBY CERTIFY that the within-written Bye-Laws are a true copy of the Bye-Laws of Syncora Holdings Ltd. as adopted by the Shareholders thereof at the Special General Meeting held on 9 February 2009, in place of those originally adopted on 1 August 2006. Secretary Table of Contents INTERPRETATION 1. Interpretation 1 BOARD OF DIRECTORS 2. Board of Directors 4 3. Powers of the Board 4 4. Power to Delegate to a Committee 5 5. Power to Appoint and Dismiss Employees 5 6. Power to Borrow and Charge Property 5 7. Exercise of Power to Purchase Shares of or Discontinue the Company 5 8. Board Size; Classes of Directors 5 9. Defects in Appointment of Directors 6 Shareholder Proposals and Nominations 6 Removal of Directors 7 Vacancies on the Board 8 Notice of Meetings of The Board 9 Quorum at Meetings of the Board 9 Meetings of the Board 9 Unanimous Written Resolutions 10 Contracts and Disclosure of Directors' Interests 10 Intentionally Left Blank 10 Remuneration of Directors 10 OFFICERS Officers of the Company 11 Remuneration of Officers 11 Duties of Officers 11 Chairperson and Secretary of Meetings 11 Register of Directors and Officers 11 MINUTES Obligations of Board to Keep Minutes 11 INDEMNITY Indemnification and Exculpation of Directors of the Company and Others 12 Waiver of Certain Claims 13 MEETINGS Notice of Annual General Meeting of Shareholders 13 Notice of Special General Meeting 14 Accidental Omission of Notice of General Meeting 14 Short Notice 14 Postponement of Meetings 14 Quorum for General Meeting 14 Adjournment of Meetings 15 Attendance at Meetings 15 Written Resolutions 16 Attendance of Directors 16 Voting at Meetings 16 Voting by Poll 16 Decision of Chairperson 17 Instrument of Proxy 18 Representation of Corporations at Meetings 19 VOTES OF SHAREHOLDERS General 19 Adjustment Of Voting Power 19 Other Adjustments of Voting Power 20 Board Determination Binding 20 Requirement to Provide Information 21 SHARE CAPITAL AND SHARES Rights of Shares 21 Power to Issue Shares 21 Variation Of Rights, Alteration of Share Capital and Purchase of Shares of the Company 23 Registered Holder of Shares 24 Death of a Joint Holder 25 Share Certificates 25 Calls on Shares 25 Forfeiture of Shares 26 REGISTER OF SHAREHOLDERS Contents of Register of Shareholders 27 Inspection of Register of Shareholders 27 Determination of Record Dates 27 TRANSFER OF SHARES Instrument of Transfer 27 Restrictions on Transfer 28 Transfers by Joint Holders 32 TRANSMISSION OF SHARES Representative of Deceased Shareholder 32 Registration on Death or Bankruptcy 33 Declaration of dividends by the board 33 Other Distributions 33 Reserve Fund 33 Deduction of Amounts Due to the Company 33 CAPITALIZATION Issue of Bonus Shares 34 ACCOUNTS AND FINANCIAL STATEMENTS Records of Account 34 Financial Year End 34 Financial Statements 35 AUDIT Appointment of Auditor 35 Remuneration of Auditor 35 Report of The Auditor 35 NOTICES Notices to Shareholders of the Company 35 Notices to Joint Shareholders 36 Service and Delivery of Notice 36 SEAL OF THE COMPANY The Seal 37 WINDING-UP Winding-Up/Distribution By Liquidator 38 ALTERATION OF BYE-LAWS Alteration of Bye-Laws 38 Schedule A (Bye-Law55) 39 Schedule B (Bye-Law59) 40 Schedule C (Bye-Law63) 41 INTERPRETATION 1. Interpretation (1) In these Bye-laws the following words and expressions shall, where not inconsistent with the context, have the following meanings, respectively: (a) "Act" means the Companies Act 1981 of Bermuda as amended from time to time; (b) "Affiliate" means, with respect to any Person, an individual or organization that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with such Person. For the purposes of this definition, "control", with respect to any Person, means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract, or otherwise; (c) "Audit Committee" means, subject to any applicable laws or regulations relating to the composition of such committee, the audit committee appointed by the Board in accordance with these Bye-laws, provided that, in the event that the Board shall not have appointed an Audit Committee, the Board shall constitute the Audit Committee; (d) "Auditor" includes any individual, partnership or other entity appointed in accordance with the Act to audit the accounts of the Company; (e) "Board" means the Board of Directors appointed or elected pursuant to these Bye-laws and acting pursuant to the Act and these Bye-laws; (f) "Business Day" means any day other than a Saturday, a Sunday or any day on which commercial banking institutions in Hamilton, Bermuda are authorized or obligated by law to close; (g) "Cause" means willful misconduct, fraud, gross negligence, embezzlement or a conviction of, or a plea of "guilty" or "no contest to, a felony or other crime involving moral turpitude; (h) "Code" means the Internal Revenue Code of 1986, as amended, of the United States of America; (i) "Company" means the company for which these Bye-laws are approved and confirmed; 1 (j) "Compensation Committee" means, subject to any applicable laws or regulations relating to the composition of such committee, the compensation committee appointed by the Board in accordance with these Bye-laws, provided that, in the event that the Board shall not have appointed a Compensation Committee, the Board shall constitute the Compensation Committee; (k) "Controlled Shares", in reference to any Person, means all shares of the Company directly, indirectly or constructively owned by (i) such Person as determined pursuant to Section 958 of the Code and Treasury Regulations promulgated thereunder and under Section 957 of the Code (or the relevant successor provisions thereof) or (ii) a "group" of Persons within the meaning of Section 13(d)(3) of the Exchange Act; (l) "Director" means a director of the Company; (m) "Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended; (n) "Governance and Nominating Committee" means, subject to any applicable laws or regulations relating to the composition of such committee, the governance and nominating committee appointed by the Board in accordance with these Bye-laws, provided that, in the event that the Board shall not have appointed a Governance and Nominating Committee, the Board shall constitute the Governance and Nominating Committee; (o) "indirect" means, when referring to a holder or owner of shares, ownership of shares within the meaning of Section 958(a)(2) of the Code; (p) "notice" means written notice as further defined in these Bye-laws unless otherwise specifically stated; (q) "Officer" means any Person appointed by the Board to hold an office in the Company; (r) "Person" means an individual, corporation, partnership, association, joint-stock company, trust, unincorporated organization or government or political subdivision thereof; (s) "Register of Directors and Officers" means the Register of Directors and Officers referred to in these Bye-laws; (t) "Register of Shareholders" means the Register of Shareholders referred to in these Bye-laws and shall be the same "register of members" required to be kept by the Company under the Act; 2 (u) "Resident Representative" means any P erson appointed to act as resident representative; (v) SCA Shareholder Entity means CCRA Purpose Trust formed pursuant to the terms of a Declaration of Trust dated 18 November 2008; (w) "Secretary" means the Person appointed to perform any or all of the duties of secretary of the Company and includes any deputy or assistant or acting secretary; (x) "Securities Act" means the U.S. Securities Act of 1933, as amended; (y) "Shareholder" shall have the same meaning as the term "Member" in the Act and means the Person registered in the Register of Shareholders as the holder of shares (sometimes referred to in these Bye-laws as the direct holder) of the Company or, when two or more Persons are so registered as joint holders of shares, means the Person whose name stands first in the Register of Shareholders as one of such joint holders or all of such Persons as the context so requires; and (z) "United States of America" or "U.S." means the United States of America and dependent territories or any part thereof. (2) In these Bye-laws, where not inconsistent with the context: (a) words denoting the plural number include the singular number and vice versa; (b) words denoting the masculine gender include the feminine and neuter gender; (c) the words: (i) "may" shall be construed as permissive; (ii) "shall" shall be construed as imperative; and (d) unless otherwise provided herein, words or expressions defined in the Act shall bear the same meaning in these Bye-laws. Expressions referring to writing or its cognates shall, unless the contrary intention appears, include facsimile, printing, lithography, photography, electronic mail and other modes of representing words in a visible form. 3 Headings used in these Bye-laws are for convenience only and are not to be used or relied upon in the construction hereof. BOARD OF DIRECTORS 2. Board of Directors The Board shall have the full power and authority provided to it by the Act and these Bye-laws. 3. Powers of the Board In exercising such power and authority, the Board may exercise all such powers of the Company as are not, by statute or by these Bye-laws, required to be exercised by the Company in a general meeting subject, nevertheless, to these Bye-laws and the provisions of any statute. No regulation or alteration to these Bye-laws made by the Company in a general meeting shall invalidate any prior act of the Board that would have been valid if such regulation or alteration had not been made. The Board may procure that the Company pays all expenses incurred in promoting and incorporating the Company. The Board may from time to time appoint one or more Officers of the Company, who may or may not be a Director. The Board may from time to time and at any time by power of attorney appoint any company, firm, person or body of persons, whether nominated directly or indirectly by the Board, to be an attorney of the Company for such purposes and with such powers, authorities and discretions (not exceeding those vested in or exercisable by the Board) and for such period and subject to such conditions as it may think fit and any such power of attorney may contain such provisions for the protection and convenience of persons dealing with any such attorney as the Board may think fit and may also authorize any such attorney to sub-delegate all or any of the powers, authorities and discretions so vested in the attorney. 4 4. Power to Delegate to a Committee The Board may delegate any of its powers to a committee appointed by the Board (including the power to sub-delegate) and every such committee shall conform to such directions as the Board shall impose on them. Committees may consist of one or more Shareholders or wholly of Directors. The meetings and proceedings of any such committee shall be governed by the provisions of these Bye-laws regulating the meetings and proceedings of the Board, so far as the same are applicable and are not superseded by directions imposed by the Board, and in that connection the Board may authorize a committee to adopt such rules for its meetings. 5. Power to Appoint and Dismiss Employees The Board may appoint, suspend or remove any Officer, manager, secretary, clerk, agent or employee of the Company and may determine their duties. 6. Power to Borrow and Charge Property The Board may exercise all of the powers of the Company to borrow money and to mortgage or charge its undertaking, property and uncalled capital, or any part thereof, and may issue debentures, debenture stock and other securities whether outright or as security for any debt, liability or obligation of the Company or any third party. 7. Exercise of Power to Purchase Shares of or Discontinue the Company (1) The Board may exercise all of the powers of the Company to purchase (sometimes referred to in these Bye-laws as "repurchase") all or any part of its own shares pursuant to the Act. (2) The Board may exercise all of the powers of the Company to discontinue or redomesticate the Company to a named country or jurisdiction outside Bermuda pursuant to the Act. 8. Board Size; Classes of Directors The Board shall consist of not less than 5 and not more than 15 Directors (as determined by resolution of the Board), with the number of Directors to be determined from time to time by resolution adopted by the affirmative vote of at least a two-thirds majority of the Board then in office; provided , however , that, if no such resolution shall be in effect, the Board shall consist of 9 Directors. Any increase in the size of the Board pursuant to this Bye-law 8 shall be deemed to be a vacancy and may be filled in accordance with Bye-law 12 hereof. 5 (2) Directors shall be elected, except in the case of a vacancy (as provided for in Bye-law 11 or 12 , as the case may be), by the Shareholders in the manner set forth in paragraph (3) of this Bye-law 8 at an annual general meeting of Shareholders or any special general meeting called for the purpose and who shall hold office for the term set forth in paragraph (3) of this Bye-law 8 . At the time when these Bye-laws come into effect (as indicated in the resolution of the Shareholders adopting these Bye-laws), the Directors shall be divided into three classes, designated "Class I," "Class II" and "Class III." Each class shall consist, as nearly as may be possible, of one-third of the total number of Directors constituting the entire Board.
